Case 5:20-cv-01557-DEW-MLH Document 9 Filed 05/19/21 Page 1 of 1 PageID #: 48




                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

CORDERO HOUSTON                                   CIVIL ACTION NO. 20-1557-P

VERSUS                                            JUDGE WALTER

DEPUTY CLAIBORNE, ET AL.                          MAGISTRATE JUDGE HORNSBY

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE, for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

        THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this 17th

day of May, 2021.




                                          DONALD E. WALTER
                                      UNITED STATES DISTRICT JUDGE
